Citation Nr: 0115307	
Decision Date: 06/04/01    Archive Date: 06/13/01

DOCKET NO.  95-35 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K.Y. McLeod, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Army from 
January 1969 to November 1971.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a March 1994 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (the RO) in Waco, 
Texas, which denied the veteran's claim of entitlement to 
service connection for PTSD.  


REMAND

Service connection may be established for a disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.303 (2000).  The 
veteran claims entitlement to service connection for PTSD, 
which he asserts was caused by his Vietnam experience, to 
include participation in combat activities, while in service.

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between current 
symptomatology and a claimed in-service stressor; and 
(3) credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. 3.304(f); Cohen v. 
Brown, 10 Vet. App 128 (1997).  With respect to the second 
element, if the evidence shows that the veteran did not serve 
in combat during service, or if there is a determination that 
the veteran engaged in combat but the claimed stressor is not 
related to such combat, there must be independent evidence to 
corroborate the veteran's statement as to the occurrence of 
the claimed stressor.  Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  The veteran's testimony, by itself, cannot, as a 
matter of law, establish the occurrence of a non-combat 
stressor. See Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).

The record reflects that the veteran was diagnosed with PTSD 
by a VA psychologist, and participated in an outpatient 
treatment group for PTSD from February 1993 until December 
1998.  

In November 1993, the veteran reported for a VA examination 
for PTSD, during which he recounted his non-combat stressors 
to the examining psychiatrist.  More specifically, the 
veteran stated that he had witnessed one friend step from a 
boat into a river in Vietnam and drown.  He further asserted 
that, in a separate incident, he returned to his bunk to find 
another friend dead from an apparent drug overdose.  The 
psychiatrist noted that the stress to which the veteran was 
subjected in Vietnam seemed to be only moderate, "but his 
complaints [were] chronic and he [had] been in PTSD therapy . 
. . ."  It was further noted that the veteran had a startle 
reaction, was sensitive to loud noises and reminders of 
Vietnam, and was also depressed.  The psychiatrist diagnosed 
the veteran with PTSD.  

The veteran reported for a hearing before a local Hearing 
Officer in October 1994, during which he continued to report 
the deaths of his two friends as non-combat stressors.  In 
addition, although he did not allege involvement in combat 
with the enemy, the veteran described being subject to 
rocket, mortar, and small arms sniper fire when detailed to 
guard duty on a number of occasions, at Da Nang and Cam Ranh 
Bay.

The veteran was afforded additional VA examinations for PTSD 
in March and December 1997.  The same psychiatrist examined 
him both times.  In March 1997 the psychiatrist noted that 
"I have no trouble with that being stressors enough for PTSD 
. . . ."  However, he diagnosed the veteran with major 
depression.  In December 1997, the psychiatrist noted that 
"I don't see the usual stressors of PTSD nor does he seem to 
show feeling around that."  It was further noted that the 
veteran did not have survival guilt or flashbacks.  The 
examiner commented, "I do not make the diagnosis of PTSD 
even though he had that at the hospital diagnosis and he is 
supposedly in a group for that."  Again, he diagnosed the 
veteran with major depression.  

In an attempt to verify the veteran's claimed combat 
stressors, in September 1997, the RO secured a report from 
the U.S. Armed Services Center for Research of Unit Records 
(USASCRUR) formerly U.S. Army & Joint Services Environmental 
Support Group (ESG).  The unit histories enclosed therewith 
documented that Cam Ranh Bay was subjected to numerous enemy 
attacks during the time the veteran's unit was stationed 
there.  However, the USASCRUR was not able to verify that the 
veteran himself was exposed to any such attacks.

The RO also obtained a report from the United States Army 
Crime Records Center (USACRC).  In May 1999 the USACRC 
confirmed the veteran's claimed non-combat stressors.  
Specifically, the report verified the account of a service 
member, whom the veteran had named, drowning after falling or 
stepping off a river boat in Vietnam, and another individual 
being found dead from a drug overdose in the barracks.

The veteran presented for another hearing before a regional 
Hearing Officer in June 2000.  Again, he reported the two 
non-combat stressors, which had been confirmed.  With regard 
to employment, he stated that he has degenerative joint 
disease and cannot work.  He also alluded to "Social 
Security doctors," indicating that he may receive benefits 
from the Social Security Administration (SSA).

In July 2000 the veteran was afforded another VA examination, 
with the same psychiatrist from his two 1997 examinations.  
The veteran continued to report the same stressors he had 
reported in 1993 and 1997.  He stated that he had left work 
because of disability, in part due to knee disability.  He 
also said he was in receipt of Social Security benefits, for 
PTSD and his knees.  The psychiatrist continued to diagnose 
major depression.  He commented, "I don't see any stressors 
nor do I see the course of post-traumatic stress disorder.  
There are a lot of symptoms that he does not have, he doesn't 
have survivor guilt, flashbacks."  

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 
Stat. 2096 (2000).  Among other things, this statute 
eliminates the concept of a well-grounded claim, redefines 
VA's obligations with respect to the duty to assist in 
developing evidence, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 280 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100.  See generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. App. 
308 (1991). 

The law provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is deemed "necessary" if the evidence of record 
(lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  VCAA § 3(a), 114 Stat. 2096, 2097-98 
(to be codified at 38 U.S.C.A. § 5103A). 

In the present case, the Board appreciates the extensive 
effort expended by the RO in developing the evidentiary 
record as to the veteran's PTSD claim.  Moreover, we 
recognize that two Decision Review Officers have determined 
that service connection is not warranted for PTSD.  However, 
this case comes down to a medical determination which 
requires comprehensive analysis of the veteran's psychiatric 
history in conjunction with his verified in-service stressors 
and all pertinent examination findings.  Moreover, although 
we can only speculate as to what was found, it appears that 
the veteran has undergone evaluation in conjunction with a 
claim for Social Security benefits, and that the RO has not 
secured those records.  Given the enhanced duties imposed 
upon VA by the VCAA, the Board is of the opinion that further 
development of this claim is necessary.

The Court of Appeals for Veterans Claims has held that, where 
VA has notice that the veteran is receiving disability 
benefits from SSA, and that records from that agency may be 
relevant, VA has a duty to acquire a copy of the decision 
granting Social Security disability benefits, and the 
supporting medical documents relied upon.  See Baker v. West, 
11 Vet. App. 163 (1998); Hayes v. Brown, 9 Vet. App. 67 
(1996).  Further, the Court recently concluded, in the case 
of Tetro v. West, 13 Vet. App. 404 (2000), that VA must 
obtain relevant SSA records.  Moreover, the Court again 
reiterated this principle in Simmons v. West, 13 Vet. App. 
501 (2000), explaining that VA is "better suited" than a 
veteran to obtain this evidence.  Id. at 508.  Accordingly, 
the veteran's SSA records, if, in fact, that agency has 
records pertaining to the veteran, must be obtained in 
connection with his claim.  Then, all the records, including 
any secured pursuant to this remand, must be considered by a 
professional examiner, to determine whether the veteran has 
PTSD as a result of his Vietnam service.  This is especially 
true where, as here, the record contains medical assessments 
on both sides of the issue, and it is unclear whether the 
veteran has a current diagnosis of PTSD.  

Accordingly, the matter on appeal is remanded for the 
following action:

1.  The RO should review the veteran's claims 
file and ensure that all notification and 
development action required by the VCAA is 
completed. 

2.  The RO should request that the Social 
Security Administration provide copies of any 
medical records underlying the veteran's 
receipt of SSA disability benefits, 
particularly records of psychiatric treatment 
or evaluation.

3.  The veteran should be afforded a VA 
examination by a psychiatrist who has not 
previously examined the veteran.  The claims 
folder, to include this Remand, must be made 
available to the examiner for review before 
the examination, and review of such should be 
cited in the examination report.  The 
examiner should review the veteran's 
psychiatric history,  identify any 
psychiatric disorders that are present, and 
express an opinion as to whether it is at 
least as likely as not that any such disorder 
is related to the veteran's service.  If the 
examiner believes that PTSD is an appropriate 
diagnosis, the examiner should specify the 
stressors which are responsible for, and 
which support the diagnosis of PTSD, in 
accordance with the Diagnostic and 
Statistical Manual of Mental Disorders.  Any 
special studies or tests deemed necessary by 
the examiner, to include psychological 
testing and evaluation, such as the 
Mississippi Scale for Combat-Related post-
traumatic stress disorders, should be 
accomplished.  In determining whether the 
veteran has PTSD due to an in-service 
stressor, only the history specifically 
verified by the RO may be relied upon.  Any 
and all opinions expressed should be 
accompanied by a complete rationale. 

4.  After the development requested above has 
been completed to the extent possible, the RO 
should review the record to ensure that such 
is adequate for appellate review.  After any 
indicated corrective action has been 
completed, the RO should again review the 
record and re-adjudicate the veteran's claim.  
If the benefit sought on appeal remains 
denied the veteran and his representative 
should be furnished a supplemental statement 
of the case, which contains notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issue currently 
on appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran is advised that any 
examination requested is deemed necessary to evaluate his 
claim and that his failure, without good cause, to report for 
scheduled examination could result in the denial of his 
claim.  38 C.F.R. §  3.655 (2000).

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The RO is advised that where the remand orders of the Board 
or the Court are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance, and further 
remand will be mandated.  Stegall v. West, 11 Vet. App. 268 
(1998). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See the Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of the appeal.  38 C.F.R. § 20.1100(b) (2000).



